UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended June 25, 2016 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) NewJersey 22-1935537 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesXNo As July 20, 2016 there were 18,657,757 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – June 25, 2016 (unaudited) and September 26, 2015 3 Consolidated Statements of Earnings (unaudited) - Three and Nine Months Ended June 25, 2016 and June 27, 2015 4 Consolidated Statements of Comprehensive Income (unaudited) – Three and Nine Months Ended June 25, 2016 and June 27, 2015 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended June 25, 2016 and June 27, 2015 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information Item 6. Exhibits 26 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 25, September 26, (unaudited) Assets Current assets Cash and cash equivalents $ 104,321 $ 133,689 Marketable securities held to maturity 9,667 - Accounts receivable, net 114,543 102,649 Inventories 94,906 82,657 Prepaid expenses and other 5,109 6,557 Deferred income taxes 3,332 3,266 Total current assets 331,878 328,818 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 225,055 210,728 Marketing equipment 274,371 266,047 Transportation equipment 7,490 6,866 Office equipment 21,739 20,586 Improvements 34,529 28,725 Construction in progress 4,919 9,486 Total Property, plant and equipment, at cost 597,340 571,675 Less accumulated depreciation and amortization 414,872 399,621 Property, plant and equipment, net 182,468 172,054 Other assets Goodwill 86,442 86,442 Other intangible assets, net 41,895 45,819 Marketable securities held to maturity 96,197 66,660 Marketable securities available for sale 29,440 39,638 Other 2,913 3,504 Total other assets 256,887 242,063 Total Assets $ 771,233 $ 742,935 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 363 $ 273 Accounts payable 65,866 59,206 Accrued insurance liability 10,705 10,231 Accrued liabilities 5,587 5,365 Accrued compensation expense 14,608 15,318 Dividends payable 7,257 6,723 Total current liabilities 104,386 97,116 Long-term obligations under capital leases 1,327 1,196 Deferred income taxes 43,657 43,789 Other long-term liabilities 813 915 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,618,000 and 18,676,000 respectively 21,756 31,653 Accumulated other comprehensive loss ) ) Retained Earnings 612,720 579,163 Total stockholders' equity 621,050 599,919 Total Liabilities and Stockholders' Equity $ 771,233 $ 742,935 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 25, June 27, June 25, June 27, Net Sales $ 277,981 $ 278,724 $ 730,541 $ 716,484 Cost of goods sold(1) 185,895 188,328 505,871 498,037 Gross Profit 92,086 90,396 224,670 218,447 Operating expenses Marketing (2) 23,721 23,201 63,714 62,674 Distribution (3) 19,006 20,429 54,784 55,583 Administrative (4) 8,530 7,910 23,857 22,897 Other general expense 392 45 239 67 Total operating expenses 51,649 51,585 142,594 141,221 Operating Income 40,437 38,811 82,076 77,226 Other income (expense) Investment income (loss) 981 ) 3,118 2,579 Interest expense & other ) Earnings before income taxes 41,387 38,724 85,100 79,717 Income taxes 14,596 14,262 29,743 29,362 NET EARNINGS $ 26,791 $ 24,462 $ 55,357 $ 50,355 Earnings per diluted share $ 1.43 $ 1.30 $ 2.95 $ 2.68 Weighted average number of diluted shares 18,705 18,823 18,765 18,815 Earnings per basic share $ 1.44 $ 1.31 $ 2.97 $ 2.70 Weighted average number of basic shares 18,615 18,691 18,646 18,683 (1) Includes share-based compensation expense of $174 and $445 for the three months and nine months ended June 25, 2016, respectively and $134 and $354 for the three months and nine months ended June 27, 2015. (2) Includes share-based compensation expense of $264 and $673 for the three months and nine months ended June 25,2016, respectively and $201 and $531 for the three months and nine months ended June 27, 2015. (3) Includes share-based compensation expense of $13 and $35 for the three months and nine months ended June 25, 2016, respectively and $12 and $33 for the three months and nine months ended June 27, 2015. (4) Includes share-based compensation expense of $228 and $581 for the three months and nine months ended June 25, 2016, respectively and $269 and $707 for the three months and nine months ended June 27, 2015. The accompanying notes are an integral part of these statements. 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended Nine months ended June 25, June 27, June 25, June 27, Net Earnings $ 26,791 $ 24,462 $ 55,357 $ 50,355 Foreign currency translation adjustments ) Unrealized holding gain (loss) on marketable securities 640 371 ) ) Total Other Comprehensive Income (loss) Comprehensive Income $ 26,044 $ 24,413 $ 52,828 $ 46,048 The accompanying notes are an integral part of these statements. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 25, June 27, Operating activities: Net earnings $ 55,357 $ 50,355 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 25,526 24,013 Amortization of intangibles and deferred costs 4,304 4,445 Share-based compensation 1,735 1,625 Deferred income taxes ) ) Loss on sale of marketable securities 582 1,904 Other 493 ) Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Decrease (increase) in prepaid expenses 1,419 ) Increase in accounts payable and accrued liabilities 6,566 8,980 Net cash provided by operating activities 71,348 66,552 Investing activities: Payment for purchases of companies, net of cash acquired - ) Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 11,008 39,968 Proceeds from disposal of property and equipment 1,578 1,322 Other 308 ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 3,634 2,174 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 34,788 Cash and cash equivalents at beginning of period 133,689 91,760 Cash and cash equivalents at end of period $ 104,321 $ 126,548 The accompanying notes are an integral part of these statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form10-K for the year ended September 26, 2015 . In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months ended June 25, 2016 and June 27, 2015 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 26, 2015. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $655,000 and $304,000 at June 25, 2016 and September 26, 2015, respectively. 7 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,765,000 and $8,026,000 for the three months ended June 25, 2016 and June 27, 2015, respectively, and for the nine months ended June 25, 2016 and June 27, 2015 was $25,526,000 and $24,013,000, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended June 25, 2016 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 90 ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 189,170 anti-dilutive shares have been excluded in the computation of EPS for the three months ended June 25, 2016. 8 Nine Months Ended June 25, 2016 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 189,670 anti-dilutive shares have been excluded in the computation of EPS for the nine months ended June 25, 2016. Three Months Ended June 27, 2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ 24,462 $ Nine Months Ended June 27, 2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5 At June 25, 2016, the Company has three stock-based employee compensation plans. Share-based compensation expense (benefit) was recognized as follows: Three months ended Nine months ended June 25, June 27, June 25, June 27, (in thousands, except per share amounts) Stock Options $ 112 $ 439 $ 56 $ 987 Stock purchase plan 96 77 248 274 Restricted stock issued to an employee 1 1 3 4 Total share-based compensation $ 209 $ 517 $ 307 $ 1,265 The above compensation is net of tax benefits $ 470 $ 99 $ 1,427 $ 360 Income tax benefit related to share-based compensation for the three months ended December 26, 2015 has been revised to $674,000 from $175,000 as a result of our early adoption as of our fiscal March 2016 quarter of Accounting Standards Update NO. 2016-09, Improvements to Employee Share-Based Payment Accounting. Under this new standard, the $499,000 increase of first quarter income tax benefit was recognized via a reduction of amounts previously recorded as additional paid in capital upon exercise of stock options. In the fiscal quarters ended in March 2016 and June 2016, we realized tax benefits of $89,000 and $163,000; respectively, upon similar exercises of stock options. The Company anticipates that share-based compensation for 2016 will not exceed $800,000 net of tax benefits. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2016 first nine months: expected volatility of 15.9%; risk-free interest rate of 1.2%; dividend rate of 1.4% and expected lives of 5 years. During the 2016 nine month period, the Company granted 159,170 stock options. The weighted-average grant date fair value of these options was $13.94. During the 2015 nine month period, the Company granted 148,840 stock options. The weighted-average grant date fair value of these options was $15.23. Expected volatility is based on the historical volatility of the price of our common shares over the past 49 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. 10 Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
